 

Exhibit 10.1

 

AMENDMENT #2 TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT #2 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and entered
into as of May 27, 2020 (the “Effective Date”), between NTN Buzztime, Inc., a
Delaware corporation (the “Company”), and Sandra Gurrola, an individual
(“Executive”).

 

RECITALS

 

THE PARTIES ENTER THIS AMENDMENT on the basis of the following facts,
understandings and intentions:

 

  A. Executive commenced employment with the Company as of November 4, 2009.    
    B. The Company and Executive are parties to that certain Employment
Agreement made and entered into September 17, 2019 (the “Employment Agreement”),
and to that certain Amendment #1 to Employment Agreement made and entered into
January 14, 2020 (the “1st Amendment,” and together with the Employment
Agreement, the “Existing Employment Agreement”), pursuant to which, among other
things, Executive is serving as the Company’s Senior Vice-President of Finance
and Chief Accounting Officer.         C. The Company and Executive each desire
Executive to continue employment with the Company on the terms and conditions
set forth in this Amendment.         D. The Nominating and Corporate
Governance/Compensation Committee (the “Committee”) of the Board of Directors of
the Company has determined and approved the terms of Executive’s continued
employment on the terms and conditions set forth in this Amendment.         E.
This Amendment, the Employment Agreement and all related documents referenced
herein and therein shall govern the employment relationship between Executive
and the Company from and after the Effective Date.

 

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:

 

1. Amendments to Employment Agreement.

 

1.1. Section 2.2. Effective as of the Effective Date, the “The” at the beginning
of the third paragraph of Section 2.2 of the Existing Employment Agreement is
hereby replaced with “Subject to Section 4.2(c), the”.

 

1.2. Section 4.2. Effective as of the Effective Date, Section 4.2 of the
Existing Employment Agreement is hereby amended and restated in its entirety to
read as follows:

 

4.2Benefits Upon Termination. If the Executive’s employment with the Company is
terminated for any reason by the Company or by the Executive, the Company shall
have no further obligation to make or provide to the Executive, and the
Executive shall have no further right to receive or obtain from the Company, any
payments or benefits except as follows:

 

  (a) The Company shall pay Executive (or in the event of her death, the
Executive’s estate) any Accrued Obligations (as defined in Section 4.4) within
Ten (10) days following the Separation Date.

 



  

   

 

  (b) In addition to the Accrued Obligations, if Executive’s employment with the
Company is terminated by the Company without Cause or by Executive for Good
Reason, provided that the Executive timely elects continued insurance coverage
pursuant to COBRA, the Company shall reimburse Executive for a period of 9
months an amount equal to the COBRA premiums actually paid by the Executive each
month during such 9-month period.         (c) In addition to the Accrued
Obligations and the benefits provided for under Section 4.2(b), if Executive’s
employment with the Company is terminated by the Company without Cause or by
Executive for Good Reason, subject to tax withholding and other authorized
deductions and subject to the requirements of Section 4.3, the Company shall pay
Executive as severance pay an amount equal to the sum of the following in one
lump sum:

 

  (i) (A) 2 multiplied by (B) 1/12 of the Base Salary rate in effect on the
Separation Date, which shall be payable in one lump sum; and         (ii) the
amount Executive is eligible to receive under the 2020 Incentive Plan (as
defined in Section 4.4).

 

The first installment of any severance pay payable under this Section 4.2(c)
shall commence after Executive executes the General Release and it has become
effective in accordance with its terms and is not revoked.

 

If Executive is paid in accordance with Section 4.2(c), Executive hereby waives
payment to Executive under Section 2.2 with respect to the amount Executive is
eligible to receive under the 2020 Incentive Plan, it being agreed and
understood that such amount is payable under Section 4.2(c).

 

  (d) Notwithstanding the foregoing provisions of this Section 4.2, if the
Executive breaches his obligations under the Confidentiality and Work for Hire
Agreement and/or Section 6, 7 or 8 of this Agreement at any time, from and after
the date of such breach, the Executive will no longer be entitled to, and the
Company will no longer be obligated to pay, any remaining unpaid portion of any
benefits provided in Sections 4.2(b) or 4.2(c).

 

The foregoing provisions of this Section 4.2 shall not affect: (i) the
Executive’s receipt of benefits otherwise due terminated employees under group
insurance coverage consistent with the terms of the applicable Company welfare
benefit plan; (ii) the Executive’s rights under COBRA to continue participation
in medical, dental, hospitalization and life insurance coverage; or (iii) the
Executive’s receipt of benefits otherwise due in accordance with the terms of
the Company’s 401(k) plan (if any). In no event shall the Company’s obligations
to the Executive exceed the sum of the Accrued Obligations, the benefits
provided in Sections 4.2(b) and 4.2(c), if applicable, and the benefits
contemplated by this paragraph, regardless of the manner of the Executive’s
termination of employment.

 

1.3. Section 4.3. Effective as of the Effective Date:

 

  1.3.1. each reference to “Section 4.2(b)” in Section 4.3(a) of the Existing
Employment Agreement is hereby replaced with “Sections 4.2(b) or 4.2(c)”;      
  1.3.2. the first reference to “Section 4.2(b)” in Section 4.3(b) of the
Existing Employment Agreement is hereby replaced with “Sections 4.2(b) or
4.2(c)”; and         1.3.3. the second reference to “Section 4.2” in Section
4.3(b) of the Existing Employment Agreement is hereby replaced with “Sections
4.2(b) and 4.2(c)”.

 

 2 

   

 

1.4. Section 4.4. Effective as of the Effective Date, Section 4.4 of the
Existing Employment Agreement is hereby amended and restated in its entirety to
read as follows:

 

4.3Certain Defined Terms. As used herein:

 

  (a) “2020 Incentive Plan” means the NTN Buzztime, Inc. Executive Incentive
Plan for Eligible Employees of NTN Buzztime, Inc. Fiscal Year 2020.         (b)
“Accrued Obligations” means:

 

  (i) any Base Salary that had accrued but had not been paid (including accrued
and unpaid personal time off) on or before the Separation Date; and         (ii)
any reimbursement due to the Executive pursuant to Section 3.2 for expenses
incurred by the Executive on or before the Separation Date.

 

  (c) “Cause” shall mean, as reasonably determined by the Board (excluding the
Executive, if he is then a member of the Board), (i) any act of personal
dishonesty taken by the Executive in connection with his responsibilities as an
employee of the Company which is intended to result in substantial personal
enrichment of the Executive and is reasonably likely to result in material harm
to the Company, (ii) the Executive’s conviction of a felony which the Board
reasonably believes has had or will have a material detrimental effect on the
Company’s reputation or business, (iii) a willful act by the Executive which
constitutes misconduct and is materially injurious to the Company, (iv)
continued willful violations by the Executive of the Executive’s obligations to
the Company after there has been delivered to the Executive a written demand for
performance from the Company which describes the basis for the Company’s belief
that the Executive has willfully violated his obligations to the Company.      
  (d) “Change in Control” has the meaning given to such term in the NTN
Buzztime, Inc. 2010 Performance Incentive Plan.         (e) “Good Reason” shall
mean, as reasonably determined by the Board (excluding the Executive, if he is
then a member of the Board), (i) a change in the location of the Executive’s
place of employment or the principal offices of the Company, in each case, as of
the Effective Date resulting in an increased commuting distance of more than
thirty (30) miles, (ii) a reduction in the amount of the Base Salary by 10% or
more, (iii) a reduction in the percentage of the Executive’s target potential
Incentive Bonus amount from the percentage in effect for the immediately
preceding year, (iv) a change in the Executive’s position with the Company which
materially reduces his duties and responsibilities; provided and only if such
change, reduction or relocation is effected by the Company without the
Executive’s consent, or (v) the Company’s failure to obtain an agreement from
any successor to the Company to assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform if no succession had taken place, except where such assumption occurs by
operation of law. Notwithstanding the foregoing, a termination shall not be for
Good Reason unless (A) the Executive provides written notice to the Company of
his intent to terminate for Good Reason within thirty (30) days following the
first occurrence of the circumstance that he believes constitute(s) Good Reason,
which notice shall describe such circumstance, (B) the Company does not cure
such circumstance within twenty (20) days following its receipt of such notice,
and (C) the Executive voluntarily terminates his employment with the Company
within thirty (30) days following the end of the twenty (20) day cure period.

 

 3 

   

 

2. Governing Law. This Amendment, and all questions relating to its validity,
interpretation, performance and enforcement, as well as the legal relations
hereby created between the parties hereto, shall be governed by and construed
under, and interpreted and enforced in accordance with, the laws of the State of
California, notwithstanding any California or other conflict of law provision to
the contrary.     3. Severability. If any provision of this Amendment or the
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of this Amendment which can be given effect without
the invalid provisions or applications and to this end the provisions of this
Amendment are declared to be severable.     4. Conflict; Agreement. Except as
modified by this Amendment, the Employment Agreement, together with all stock
unit agreements, stock option agreements and other agreement for equity-based
compensation and the exhibits contemplated thereby, including the
Confidentiality and Work for Hire Agreement and Mutual Agreement to Arbitrate,
embody the entire agreement of the parties hereto respecting the matters within
its scope. If there is a conflict between the terms and conditions of this
Amendment and the Employment Agreement, this Amendment shall take precedence.
Otherwise, all other terms and conditions of the Employment Agreement remain in
full force and effect.     5. Counterparts. This Amendment may be executed in
any number of counterparts, each of which shall be deemed an original as against
any party whose signature appears thereon, and all of which together shall
constitute one and the same instrument. This Amendment shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.
Photographic copies of such signed counterparts may be used in lieu of the
originals for any purpose.     6. Legal Counsel; Mutual Drafting. Each party
recognizes that this is a legally binding contract and acknowledges and agrees
that they have had the opportunity to consult with legal counsel of their
choice. Each party has cooperated in the drafting, negotiation and preparation
of this Amendment. Hence, in any construction to be made of this Amendment, the
same shall not be construed against either party on the basis of that party
being the drafter of such language. Executive agrees and acknowledges that he
has read and understands this Amendment, is entering into it freely and
voluntarily, and has been advised to seek counsel prior to entering into this
Amendment and has had ample opportunity to do so.

 

 4 

   

 

IN WITNESS WHEREOF, the Company and Executive have executed this Amendment as of
the first date set forth above.

 

  “COMPANY”   NTN Buzztime, Inc., a Delaware corporation       By: /s/ Allen
Wolff Name: Allen Wolff Title: Chief Executive Officer         “EXECUTIVE”      
  /s/ Sandra Gurrola   Sandra Gurrola

 

  

 